DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims1-2, 4-8, 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bowes in view of Mehrseresht US 2018/0075306.

Regarding claim1, Bowes teaches a video playback method, comprising: determining a time range for an initial incremental search according to a target playback timing and a preset search parameter, wherein the time range includes at least two search segments that comprise a first search segment where the target playback timing is located(page10 line20-31, beginning and end of image stream that’s being searched , page13, line16-25), and retrieving a video file in each of the at least two search segments in a search sequence determined according to a preset search rule in a way that when a video file is retrieved from one of the at least two search segments(page14 line7-9, image of a segment corresponding to the search starting point are retrieved and displayed), determining whether the video file satisfies a playback condition, when the video file satisfies the playback condition, playing the video file(page14  line7-9, page15 line28-30, display unit start the playback of the image stream immediately), and when retrieving video file from one of the search segments is completed, continuing to retrieve a video file from a remaining search segment that has not been searched in the search sequence(page15 line12-27, page18 line4-31) but does not teach and  Mehrseresht teaches the preset search rule indicates one of: the first search segment is taken as a center, and the at least two search segments are to be searched in a crossing order of first rightward and then leftward, or the first search segment is taken as a center, and the at least two search segments are to be searched in a crossing order of first leftward and then rightward ([0165], performing forward search after the selected segment and backward search before the selected segment).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform segment search as in Mehrseresht to efficiently  and accurately classify segments ([0009]).

Claim14 is rejected for similar reason as discussed in claim1 above. Bowes further discloses a computer-readable storage medium storing a computer program when executed by a processor perform the steps of claim1(Page1 line1-7, page6 line4-6).

Claim15 is rejected for similar reason as discussed in claim1 above. Bowes further discloses device comprising a memory and processor (page9 line3-96, fig.1 processor 4and memory 7).


Claims 8, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bowes in view of Mehrseresht as applied to claims 1, 14-15 above, and further in view of Girgensohn 

Regarding claim8, Bowes in view of Mehrseresht teaches all the limitations of claim1 above but do not teach and Girgensohn teaches after a search on a search segment is completed, updating a video bar of the search segment and displaying the updated video bar on a user interface (abs., [0074], updating the video timeline). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to update a video timeline as in Girgensohn in order to notify the viewer the changed/modified information related to the video segments.
Claim21 is rejected for similar reason as discussed in claim8 above.

Allowable Subject Matter
Claims 2, 4-7, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484